DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action responds to the amendment filed on 12/21/2021. Claims 1-21 are pending in the application. Claims 1, 7-8 and 12 have been amended. 
Response to Arguments
Applicant’s arguments, see page 6-9, filed on 04/10/2013, with respect to the rejection of amended claim 1 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present claims are allowable over the closest reference: Radfold et al. (US 2009/0288622) and Matusik (US 2018/0188094). The prior art fails to disclose or render obvious “a visual flow indicator that is actuated by the flow of gas along the internal flow path from the inlet to the outlet, the visual flow indicator disposed in the main body section and configured to have a first colored display when the gas is not flowing along the internal flow path from the inlet to the outlet and a second colored display, different than the first colored display, when the gas is flowing along the internal flow path from the inlet to the outlet; wherein the first colored display and the second colored display are visually detectable from a location away from the gas flow arrestor device and wherein the first colored display is different than the second colored display and the color of the first colored display is different than the color of the second colored display” in combination with the other limitations set forth in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Le, whose telephone number is 571-270-3805. The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881 or Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MINH Q LE/            Primary Examiner, Art Unit 3753